OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS                                                   .. ,
                      oFFtc?AI(?aB3g1·~~g§L ST~TION. AU                               TIN. Tp~AS       u~-~OSTAGE»PI~~BO~S
                                                                   0~                          .                                                 .
                      STATEOFTEXAS ...\\ ' .• 11o\       3   ,_~\'f,otl~~~o~bRPUS Cf!Rt{)JI, TX 78403
                                         e (\O
                                                                                                                            ANK
              •